IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Eric J. House,                             :
                              Petitioner :
                                           :
     v.                                    :           No. 548 C.D. 2015
                                           :
Pennsylvania Board of Probation and Parole,:
                              Respondent :



                                      ORDER



             NOW, June 29, 2016, upon consideration of petitioner’s motion for

reconsideration on the merits, the motion is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge